Case:19-01130-MER Doc#:20 Filed:12/12/19            Entered:12/12/19 14:37:24 Page1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

   In re:                                      )
   CHARLOTTE MARIE MYRTLE                      ) Case No. 19-12059-MER
                                               ) Chapter 7
                                               )
                                               )
                    Debtor.                    )
                                               )
                                               )
   KING OF FREIGHT, LLC,                       ) Adversary Proceeding No. 19-01130-MER
                                               )
                    Plaintiff.                 )
                                               )
   vs.                                         )
                                               )
   CHARLOTTE MARIE MYRTLE,                     )
                                               )
                    Defendant.                 )


ORDER GRANTING PLAINTIFF’S MOTION TO HOLD ADVERSARY PROCEEDING
 IN ABEYANCE PENDING OUTCOME OF KANSAS STATE COURT EVIDENTIARY
                            HEARING



       THIS MATTER having come before the Court on the Plaintiff’s Motion to Hold
Adversary Proceeding in Abeyance Pending Outcome of Kansas State Court Evidentiary
Hearing. The Court having reviewed the Motion and being advised in premises does hereby,

       ORDER that the Motion is GRANTED. The scheduling conference on January
13, 2020, is VACATED.

       IT IS FURTHER ORDERED that the Plaintiff shall file a status report with the
Court on or before June 15, 2020.
                                                          BY THE COURT:

DATED December 12, 2019.


                                                         _____________________________
